Filed by Affiliated Computer Services, Inc. Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of Subject Company: Affiliated Computer Services, Inc. Commission File No.: 1-12665 1 CORPORATE PARTICIPANTS 2 Ursula Burns Xerox Corporation - CEO Larry Zimmerman Xerox Corporation - Vice Chairman, CFO Lynn Blodgett Affiliated Computer Services, Inc. - President, CEO CONFERENCE CALL PARTICIPANTS Ben Reitzes Barclays Capital - Analyst Shannon Cross Cross Research - Analyst Keith Bachman BMO Capital Markets - Analyst Ananda Baruah Brean Murray, Carret & Co. - Analyst Mark Moskowitz JPMorgan - Analyst Jason Kupferberg UBS - Analyst PRESENTATION Operator Good morning and welcome to the Xerox Corporation third-quarter 2009 earnings release conference call hosted by Ursula Burns, Chief Executive Officer. She is joined by Larry Zimmerman, Vice Chairman and Chief Financial Officer. During this call, Xerox executives will refer to slides that are available on the web at www.Xerox.com/investor. At the request of Xerox Corporation, today's conference call is being recorded. Other recording and/or rebroadcasting of this call are prohibited without express permission of Xerox. After the presentation there will be a question-and-answer session. (Operator Instructions) Some of the subject matter discussed during this conference call will be addressed in a joint proxy statement and prospectus to be filed with the Securities and Exchange Commission. We urge investors and security holders of Xerox and Affiliated Computer Services to read it when it becomes available because it will contain important information. You will be able to obtain free copies of the joint proxy statement and prospectus when available, and other documents filed with the SEC by Xerox and ACS, through the Internet site maintained by the SEC at www.SEC.gov. During this conference call, Xerox executives will make comments that contain forward-looking statements which, by their nature, address matters that are in the future and are uncertain. Actual future financial results may be materially different than those expressed herein. At this time I would like to turn the meeting over to Ms. Burns. Ms. Burns, you may begin. Ursula Burns - Xerox Corporation - CEO Good morning and thanks for joining us today. In addition to reviewing our third-quarter earnings this morning, we'll also provide more detail on our acquisition of Affiliated Computer Services. We know you have more questions, and we want to ensure we are covering the key topics on your minds. 3 First, Larry and I will provide a review of our third-quarter results and fourth-quarter guidance. We will then turn the discussion to the ACS acquisition, highlighting the revenue and profit synergy cases as well as our pro forma financial profile. Lynn Blodgett, the CEO of ACS, is with us today and will join Larry and me for our questions. So we have a lot to cover and we expect the call will last longer than usual, so that we can have plenty of time for your questions. Let's get started with a review of our third quarter on slide 4. We delivered $0.14 earnings per share, which is above our $0.10 to $0.12 expectation and reflects our continued disciplined approach to managing cash and reducing costs. As a result, we are raising our expectations for full-year earnings to $0.55 to $0.57 per share, excluding fourth-quarter ACS transaction costs. Third-quarter total revenue of $3.7 billion was down 16% including a 2-point negative impact from currency. Wholesale and financing revenue was down 9% in constant currency, and equipment sale revenue declined 28% in constant currency. Just as we are closely managing costs, our customers are doing the same; and we have not seen a meaningful shift toward increased spending on technology. For many of our business clients, small to large, there remains a hesitancy to invest until more economic factors shows signs of steady improvement. We expect this trend will continue to put pressure on revenue for the balance of the year. So we maintaining our sharp focus on operational improvement, and we're benefiting from restructuring actions taken earlier this year. Gross margin improved over half a point from last year to 39.8%. Selling, administrative, and general expenses were down $131 million. Third-quarter operating cash flow was $610 million. Through the third quarter, we generated $1.2 billion in operating cash flow. This strong performance gives us confidence to increase our cash flow expectations for the full year to $1.7 billion, up from our previous guidance of $1.5 billion. We ended the third quarter with a cash balance of $1.2 billion. With total debt down $938 million year-to-date, we will reduce overall debt by more than $1 billion this year. So let's turn to slide 5 for a bit more detail on revenue. Revenue results are generally consistent with what we saw in quarter 2. We've talked about the recession impacting our business in three key areas, and these patterns continued in the third quarter. First, the overall slowdown in business activity has lowered demand for supplies, especially in heavily document-driven processes. The second area is what I touched on earlier, customers delaying spending on technology until there are stronger signs of economic improvement. And third, in certain hard-hit developing markets, access to credit is still a challenge, resulting in slower demand for new technology. We are maintaining or growing market share by focusing on innovation and customer value. That's why we've been successful in winning new business with our managed print services that reduce clients' document costs by as much as 30%. It's also why we've moved forward with 27 product launches this year. And it's why we expanded our distribution through new global imaging companies and partnerships with more resellers around the world. The launch earlier this year of the Xerox ColorQube is showing early signs of success. This product cuts the cost of color printing by up to 62%, and we just started the rollout of the product in Europe. We will extend it out to developing markets next year. In our production business, where the economy has been especially difficult for some of our graphic arts customers, we demonstrated our continued commitment to an investment in digital printing at the recent Print 09 tradeshow. We introduced 13 new products at the show, including the North American premiere of our digital packaging solution. And we sold more than a dozen iGens. We believe will see some improvement in our production color business as the Xerox 7002 and 8002 presses ramp in Europe. To sum it up, we are performing well in the operational areas of our business that mitigate these tough economic challenges. And we are maintaining our focus in many key investment areas that will benefit us when the economy improves. Now I'll turn it over to Larry, who will share more detail about our financials.
